HENRY S. STEVENS, Judge
(specially concurring).
I have some difficulty entertaining this special action in view of the language of Special Action Rule 8(a), 17 A.R.S. In the instant matter Swan Aviation was the plaintiff in a Superior Court special action and the Board of Pesticide Control of the State of Arizona was the defendant. The plaintiff prevailed in the Superior Court and the defendant in the Superior Court is the petitioner before this Court. The last sentence of Special Action Rule 8(a) is as follows:
“Where there is no equally plain, speedy, and adequate remedy by appeal, a judgment in a special action in a Superior Court may be reviewed by a special action directed against the original defendants.”
To me this means that an unsuccessful Superior Court special action plaintiff may bring a special action in an appellate court but that an unsuccessful Superior Court special action defendant may not. The next preceding sentence in Special Action Rule 8(a) provides for appellate court acceleration of an appeal from a judgment entered in a Superior Court special action. I would not have assumed special action jurisdiction as I believe that the proper and adequate remedy is by appeal.
On the other hand, jurisdiction having been undertaken, I concur in the majority opinion.